Exhibit 10.5

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
October 27, 2020, by and among Galileo NewCo Limited (the “Company”), a
non-cellular company limited by shares incorporated and registered under the
laws of the Island of Guernsey and a newly formed entity formed for the purpose
of consummating the Transaction (as defined below), dMY Technology Group, Inc.
II, a Delaware corporation (“dMY”), and the undersigned subscriber
(“Subscriber”).

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into a definitive agreement with Maven Topco Limited, a
non-cellular company limited by shares incorporated and registered under the
laws of the Island of Guernsey (“Maven”), dMY and the other parties thereto,
providing for the combination of the Company and dMY (the “Transaction
Agreement” and the transactions contemplated by the Transaction Agreement, the
“Transaction”);

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company, immediately prior to the consummation of the
Transaction, that number of the Company’s ordinary shares, par value $0.01 per
share (the “Ordinary Shares”), set forth on the signature page hereto (the
“Subscribed Shares”) for a purchase price of $10.00 per share (the “Per Share
Price” and the aggregate of such Per Share Price for all Subscribed Shares being
referred to herein as the “Purchase Price”), and the Company desires to issue
and sell to Subscriber the Subscribed Shares in consideration of the payment of
the Purchase Price by or on behalf of Subscriber to the Company; and

WHEREAS, on or about the date of this Subscription Agreement, the Company is
entering into subscription agreements (the “Other Subscription Agreements” and
together with the Subscription Agreement, the “Subscription Agreements”) with
certain other investors (the “Other Subscribers” and together with Subscriber,
the “Subscribers”), pursuant to which such Subscribers have agreed to purchase
on the closing date of the Transaction, inclusive of the Subscribed Shares, an
aggregate amount of up to 33,000,000 Ordinary Shares, at the Per Share Price
(the shares of the Other Subscribers, the “Other Subscribed Shares” and together
with the Subscribed Shares, the “Collective Subscribed Shares”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

Section 1. Subscription. Subject to the terms and conditions hereof, at the
Closing (as defined below), Subscriber hereby agrees to subscribe for and
purchase, and the Company hereby agrees to issue and sell to Subscriber, upon
the payment of the Purchase Price, the Subscribed Shares (such subscription and
issuance, the “Subscription”).

Section 2. Closing.

(a) The consummation of the Subscription contemplated hereby (the “Closing”)
shall occur on the closing date of the Transaction (the “Closing Date”),
immediately prior to or substantially concurrently with the consummation of the
Transaction.

 

1



--------------------------------------------------------------------------------

(b) At least five (5) Business Days before the anticipated Closing Date, the
Company shall deliver written notice to Subscriber (the “Closing Notice”)
specifying (i) the anticipated Closing Date and (ii) the wire instructions for
delivery of the Purchase Price to the Company. No later than two (2) Business
Days prior to the Closing Date, Subscriber shall deliver the Purchase Price for
the Subscribed Shares by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice,
such funds to be held by the Company in escrow until the Closing, and deliver to
the Company such information as is reasonably requested in the Closing Notice in
order for the Company to issue the Subscribed Shares to Subscriber, including,
without limitation, the legal name of the person in whose name the Subscriber
Shares are to be issued and a duly completed and executed Internal Revenue
Service Form W-9 or appropriate Form W-8. Upon satisfaction (or, if applicable,
waiver) of the conditions set forth in this Section 2, the Company shall deliver
to Subscriber (i) at the Closing, the Subscribed Shares in book entry form, free
and clear of any liens or other restrictions (other than those arising under
this Subscription Agreement or applicable securities laws), in the name of
Subscriber (or its nominee in accordance with its delivery instructions), and
(ii) as promptly as practicable after the Closing, evidence from the Company’s
transfer agent of the issuance to Subscriber of the Subscribed Shares on and as
of the Closing Date. In the event that (i) the Company does not accept the
subscription or (ii) the consummation of the Transaction does not occur within
five (5) Business Days after the anticipated Closing Date specified in the
Closing Notice, unless otherwise agreed to in writing by dMY, the Company and
the Subscriber, the Company shall promptly (but in no event later than six
(6) Business Days after the anticipated Closing Date specified in the Closing
Notice) return the funds so delivered by Subscriber to the Company by wire
transfer in immediately available funds to the account specified by Subscriber,
and any book entries shall be deemed cancelled. Notwithstanding such return or
cancellation (x) a failure to close on the anticipated Closing Date shall not,
by itself, be deemed to be a failure of any of the conditions to Closing set
forth in this Section 2 to be satisfied or waived on or prior to the Closing
Date, and (y) unless and until this Subscription Agreement is terminated in
accordance with Section 6 herein, Subscriber shall remain obligated (A) to
redeliver funds to the Company in escrow following the Company’s delivery to
Subscriber of a new Closing Notice and (B) to consummate the Closing upon
satisfaction of the conditions set forth in this Section 2. For the purposes of
this Subscription Agreement, “Business Day” means any day other than a Saturday,
Sunday or any other day on which commercial banks are required or authorized to
close in the State of New York, Guernsey or the United Kingdom.

(c) The Closing shall be subject to the satisfaction, or valid waiver by each of
the parties hereto, of the conditions that, on the Closing Date:

 

  (i)

no suspension of the qualification of the Subscribed Shares for offering or sale
or trading in any jurisdiction, or initiation or threatening of any proceedings
for any of such purposes, shall have occurred;

 

  (ii)

all conditions precedent to the closing of the Transaction set forth in the
Transaction Agreement, including all necessary approvals of dMY’s stockholders
and regulatory approvals, if any, shall have been satisfied (as determined by
the parties to the Transaction Agreement) or waived (other than those conditions
which, by their nature, are to be satisfied at the closing of the Transaction
pursuant to the Transaction Agreement), and the closing of the Transaction shall
be scheduled to occur substantially concurrently with or immediately following
the Closing; and

 

2



--------------------------------------------------------------------------------

  (iii)

no governmental authority shall have enacted, issued, promulgated, enforced or
entered any judgment, order, law, rule or regulation which is then in effect and
has the effect of making the consummation of the transactions contemplated
hereby illegal or otherwise restraining or prohibiting consummation of the
transactions contemplated hereby.

(d) The obligation of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:

 

  (i)

all representations and warranties of Subscriber contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true and correct in all respects) at and as of the Closing
Date; and

 

  (ii)

Subscriber shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Subscription
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

(e) The obligation of Subscriber to consummate the Closing shall be subject to
the satisfaction or valid waiver by Subscriber of the additional conditions
that, on the Closing Date:

 

  (i)

all representations and warranties of the Company contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Company
Material Adverse Effect (as defined below), which representations and warranties
shall be true and correct in all respects) at and as of the Closing Date;

 

  (ii)

the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing; and

 

  (iii)

no amendment, modification or waiver of the Transaction Agreement shall have
occurred that would reasonably be expected to materially and adversely affect
the economic benefits that Subscriber would reasonably expect to receive under
this Subscription Agreement.

(f) Prior to or at the Closing, Subscriber shall deliver all such other
information as is reasonably requested in order for the Company to issue the
Subscribed Shares to Subscriber.

 

3



--------------------------------------------------------------------------------

Section 3. Company Representations and Warranties. The Company represents and
warrants to Subscriber that:

(a) The Company (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to own, lease and operate its properties, to carry on its
business as it is now being conducted and to enter into and perform its
obligations under this Subscription Agreement, and (iii) is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction (other than its jurisdiction of incorporation) in
which the conduct of its business or the ownership of its properties or assets
requires such license or qualification, except, with respect to the foregoing
clause (iii), where the failure to be in good standing would not reasonably be
expected to have a Company Material Adverse Effect. For purposes of this
Subscription Agreement, a “Company Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to the Company
and its subsidiaries, taken together as a whole (on a consolidated basis), that,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares.

(b) As of the Closing Date, the Subscribed Shares will be duly authorized and,
when issued and delivered to Subscriber against full payment therefor in
accordance with the terms of this Subscription Agreement, will be validly
issued, fully paid and non-assessable and will not have been issued in violation
of any preemptive rights created under the Company’s organizational documents
(as adopted on or prior to the Closing Date) or the laws of its jurisdiction of
incorporation.

(c) This Subscription Agreement has been duly executed and delivered by the
Company, and assuming the due authorization, execution and delivery of the same
by Subscriber, this Subscription Agreement shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

(d) Assuming the accuracy of the representations and warranties of Subscriber,
the execution and delivery of this Subscription Agreement, the issuance and sale
of the Subscribed Shares and the compliance by the Company with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject;
(ii) the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Company Material Adverse Effect.

(e) Assuming the accuracy of the representations and warranties of Subscriber,
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including New York Stock Exchange (the

 

4



--------------------------------------------------------------------------------

“Stock Exchange”)) or other person in connection with the execution, delivery
and performance of this Subscription Agreement (including, without limitation,
the issuance of the Subscribed Shares), other than (i) filings required by
applicable state securities laws, (ii) filings required by applicable gaming
laws or regulations, (iii) the filing of the Registration Statement pursuant to
Section 5 below, (iv) the filing of a Notice of Exempt Offering of Securities on
Form D with the United States Securities and Exchange Commission (“Commission”)
under Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”), if applicable, (v) those required by the Stock Exchange, including with
respect to obtaining stockholder approval, (vi) those required to consummate the
Transaction as provided under the Transaction Agreement, (vii) the filing of
notification under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, if
applicable, and (viii) the failure of which to obtain would not be reasonably
likely to have a Company Material Adverse Effect.

(f) The Company has not entered into any side letter or similar agreement with
any Other Subscriber in connection with such Other Subscriber’s direct or
indirect investment in the Company other than the Other Subscription Agreements
or any side letter or similar agreement whose terms are not materially more
advantageous to such Other Subscriber than the Subscriber hereunder. No Other
Subscription Agreement includes terms and conditions that are materially more
advantageous or provide materially greater economic benefit to any such Other
Subscriber than the Subscriber hereunder.

(g) Except for such matters as have not had and would not be reasonably likely
to have a Company Material Adverse Effect, there is no (i) suit, action,
proceeding or arbitration before a governmental authority or arbitrator pending,
or, to the knowledge of the Company, threatened in writing against the Company
or (ii) judgment, decree, injunction, ruling or order of any governmental
authority or arbitrator outstanding against the Company.

(h) Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Subscribed Shares by
the Company to Subscriber.

(i) Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Subscribed
Shares.

(j) Except for Goldman Sachs & Co. LLC, Credit Suisse Securities (USA) LLC and
OakvaleCapital LLP (the “Placement Agents”), no broker or finder is entitled to
any brokerage or finder’s fee or commission solely in connection with the sale
of the Subscribed Shares to Subscriber.

(k) The Company acknowledges and agrees that, notwithstanding anything herein to
the contrary, the Subscribed Shares may be pledged by Subscriber in connection
with a bona fide margin agreement, provided such pledge shall be (i) pursuant to
an available exemption from the registration requirements of the Securities Act
or (ii) pursuant to, and in accordance with, a registration statement that is
effective under the Securities Act at the time of such pledge, and Subscriber
effecting a pledge of Subscribed Shares shall not be required to provide the
Company with any notice thereof; provided, however, that neither the Company or
their counsel shall be required to take any action (or refrain from taking any
action) in connection with any such pledge, other than providing any such lender
of such margin agreement with an acknowledgment that the Subscribed Shares are
not subject to any contractual prohibition on pledging or lock up, the form of
such acknowledgment to be subject to review and comment by the Company in all
respects.

 

5



--------------------------------------------------------------------------------

Section 4. Subscriber Representations and Warranties. Subscriber represents and
warrants to the Company that:

(a) Subscriber (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.

(b) This Subscription Agreement has been duly executed and delivered by
Subscriber, and assuming the due authorization, execution and delivery of the
same by the Company, this Subscription Agreement shall constitute the valid and
legally binding obligation of Subscriber, enforceable against Subscriber in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

(c) The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares and the compliance by Subscriber with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Subscriber pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber is a party or by which Subscriber is
bound or to which any of the property or assets of Subscriber is subject;
(ii) the organizational documents of Subscriber; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Subscriber Material Adverse Effect. For purposes of this
Subscription Agreement, a “Subscriber Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to Subscriber
that would reasonably be expected to have a material adverse effect on
Subscriber’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares.

(d) Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an “accredited investor” (within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act) satisfying the
applicable requirements set forth on Annex A, (ii) is acquiring the Subscribed
Shares only for its own account and not for the account of others, or if
Subscriber is subscribing for the Subscribed Shares as a fiduciary or agent for
one or more investor accounts, each owner of such account is a qualified
institutional buyer and Subscriber has full investment discretion with respect
to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Subscribed Shares with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and has provided the Company with the requested
information on Annex A following the signature page hereto). Subscriber is not
an entity formed for the specific purpose of acquiring the Subscribed Shares and
is an “institutional account” as defined by FINRA Rule 4512(c).

 

6



--------------------------------------------------------------------------------

(e) Subscriber understands that the Subscribed Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act. Subscriber understands that the Subscribed Shares may not be
offered, resold, transferred, pledged or otherwise disposed of by Subscriber
absent an effective registration statement under the Securities Act, except
(i) to the Company or a subsidiary thereof, or (ii) pursuant to an applicable
exemption from the registration requirements of the Securities Act, and, in each
of cases (i) and (ii), in accordance with any applicable securities laws of the
applicable states and other jurisdictions of the United States, and as a result
of these transfer restrictions, Subscriber may not be able to readily resell the
Subscribed Shares and may be required to bear the financial risk of an
investment in the Subscribed Shares for an indefinite period of time. Subscriber
acknowledges and agrees that the Subscribed Shares will not be eligible for
offer, resale, transfer, pledge or disposition pursuant to Rule 144 promulgated
under the Securities Act until at least one year from the Closing Date.
Subscriber understands that it has been advised to consult legal counsel prior
to making any offer, resale, pledge or transfer of any of the Subscribed Shares.

(f) Subscriber understands and agrees that Subscriber is purchasing the
Subscribed Shares directly from the Company. Subscriber further acknowledges
that there have not been, and Subscriber hereby agrees that it is not relying
on, any representations, warranties, covenants or agreements made to Subscriber
by the Company, Maven, dMY, the Placement Agents, any of their respective
affiliates or any control persons, officers, directors, employees, partners,
agents or representatives, any other party to the Transaction or any other
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements of the Company set forth in this
Subscription Agreement. Subscriber acknowledges that certain information
provided by the Company was based on projections, and such projections were
prepared based on assumptions and estimates that are inherently uncertain and
are subject to a wide variety of significant business, economic and competitive
risks and uncertainties that could cause actual results to differ materially
from those contained in the projections.

(g) In making its decision to purchase the Subscribed Shares, Subscriber has
relied solely upon independent investigation made by Subscriber. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary in order to make an investment decision with respect
to the Subscribed Shares, including with respect to the Company and its
subsidiaries, including Maven (collectively, the “Acquired Companies”), dMY and
the Transaction. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such undersigned’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Subscribed Shares.
Without limiting the generality of the foregoing, the Subscriber acknowledges
that it has reviewed dMY’s filings with the Commission. Subscriber acknowledges
and agrees that none of the Placement Agents, or any affiliate of the Placement
Agents, has provided Subscriber with any information or advice with respect to
the Subscribed Shares nor is such information or advice necessary or desired.
None of the Placement Agents or any of their respective affiliates has made or
makes any representation as to dMY or the Acquired Companies or the quality or
value of the Subscribed

 

7



--------------------------------------------------------------------------------

Shares and the Placement Agents and any of their respective affiliates may have
acquired non-public information with respect to dMY or the Acquired Companies
which Subscriber agrees need not be provided to it. In connection with the
issuance of the Subscribed Shares to Subscriber, none of the Placement Agents or
any of their respective affiliates has acted as a financial advisor or fiduciary
to Subscriber. The Subscriber agrees that none of the Placement Agents shall be
liable to any Subscriber for any action heretofore or hereafter taken or omitted
to be taken by any of them in connection with the Purchaser’s purchase of the
Subscribed Shares.

(h) Subscriber became aware of this offering of the Subscribed Shares solely by
means of direct contact between Subscriber and the Company, Maven and/or dMY, or
their respective representatives or affiliates, or by means of contact from the
Placement Agents and the Subscribed Shares were offered to Subscriber solely by
direct contact between Subscriber and the Company, Maven and/or dMY, or their
respective affiliates. Subscriber did not become aware of this offering of the
Subscribed Shares, nor were the Subscribed Shares offered to Subscriber, by any
other means. Subscriber acknowledges that the Company represents and warrants
that the Subscribed Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

(i) Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Subscribed Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Subscribed Shares,
and Subscriber has had an opportunity to seek, and has sought, such accounting,
legal, business and tax advice as Subscriber has considered necessary to make an
informed investment decision.

(j) Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for Subscriber and that Subscriber is able at this
time and in the foreseeable future to bear the economic risk of a total loss of
Subscriber’s investment in the Company. Subscriber acknowledges specifically
that a possibility of total loss exists.

(k) Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Subscribed Shares or made any
findings or determination as to the fairness of this investment.

(l) Subscriber is not, and is not owned or controlled by or acting on behalf of
(in connection with this Transaction), a Sanctioned Person. Subscriber is not a
non-U.S. shell bank or providing banking services to a non-U.S. shell bank.
Subscriber represents that if it is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT Act
of 2001 and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
that Subscriber maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. Subscriber also
represents that, to the extent required by applicable law, it maintains, either
directly or through the use of a third-party administrator, policies and
procedures reasonably designed for the screening of any investors against
Sanctions-related lists of blocked or restricted persons. Subscriber further
represents and warrants that the funds held by Subscriber and used to purchase
the Subscribed Shares are derived

 

8



--------------------------------------------------------------------------------

from lawful activities. For purposes of this Agreement, “Sanctioned Person”
means at any time any person or entity: (a) listed on any Sanctions-related list
of designated or blocked or restricted persons; (b) that is a national of, the
government of, or any agency or instrumentality of the government of, or
resident in, or organized under the laws of, a country or territory that is the
target of comprehensive Sanctions from time to time (as of the date of this
Agreement, Cuba, Iran, North Korea, Syria, and the Crimea region); or (c) owned
or controlled by or acting on behalf of any of the foregoing. “Sanctions” means
those trade, economic and financial sanctions laws, regulations, embargoes, and
restrictive measures (in each case having the force of law) administered,
enacted or enforced from time to time by (a) the United States (including
without limitation the U.S. Department of the Treasury, Office of Foreign Assets
Control, the U.S. Department of State, and the U.S. Department of Commerce), (b)
the European Union and enforced by its member states, (c) the United Nations,
(d) Her Majesty’s Treasury and (e) the States of Guernsey.

(m) Subscriber is not currently (and at all times through Closing will refrain
from being or becoming) a member of a “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) acting for the purpose of acquiring, holding, voting or disposing of
equity securities of the Company, Maven or dMY (within the meaning of Rule
13d-5(b)(1) under the Exchange Act).

(n) No foreign person (as defined in 31 C.F.R. Part 800.224) in which the
national or subnational governments of a single foreign state have a substantial
interest (as defined in 31 C.F.R. Part 800.244) will acquire a substantial
interest in the Company as a result of the purchase and sale of Subscribed
Shares hereunder such that a declaration to the Committee on Foreign Investment
in the United States would be mandatory under 31 C.F.R. Part 800.401, and no
foreign person will have control (as defined in 31 C.F.R. Part 800.208) over the
Company from and after the Closing as a result of the purchase and sale of
Subscribed Shares hereunder.

(o) If Subscriber is an employee benefit plan that is subject to Title I of
ERISA, a plan, an individual retirement account or other arrangement that is
subject to section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”) or an employee benefit plan that is a governmental plan (as defined in
section 3(32) of ERISA), a church plan (as defined in section 3(33) of ERISA), a
non-U.S. plan (as described in section 4(b)(4) of ERISA) or other plan that is
not subject to the foregoing but may be subject to provisions under any other
federal, state, local, non-U.S. or other laws or regulations that are similar to
such provisions of ERISA or the Code, or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
(i) neither the Company, nor any of its respective affiliates (the “Transaction
Parties”) has acted as the Plan’s fiduciary, or has been relied on for advice,
with respect to its decision to acquire and hold the Subscribed Shares, and none
of the Transaction Parties shall at any time be relied upon as the Plan’s
fiduciary with respect to any decision to acquire, continue to hold or transfer
the Subscribed Shares and (ii) the acquisition and holding of the Subscribed
Shares will not result in a non-exempt prohibited transaction under ERISA or
Section 4975 of the Code.

(p) Subscriber at the Closing will have sufficient funds to pay the Purchase
Price pursuant to Section 2.

 

9



--------------------------------------------------------------------------------

(q) No broker or finder is entitled to any brokerage or finder’s fee or
commission solely in connection with the sale of the Subscribed Shares to
Subscriber.

Section 5. Registration of Subscribed Shares.

(a) The Company agrees that the Company will file with the Commission (at the
Company’s sole cost and expense) a registration statement registering the resale
of the Subscribed Shares (the “Registration Statement”), and the Company shall
use its commercially reasonable efforts to have the Registration Statement
declared effective no later than sixty (60) calendar days following the Closing
Date (the “Effectiveness Deadline”), provided, that the Effectiveness Deadline
shall be extended to ninety (90) calendar days after the Closing Date if the
Registration Statement is reviewed by, and comments thereto are provided from,
the Commission; provided, that if such day falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Effectiveness Deadline shall
be extended to the next Business Day on which the Commission is open for
business. The Company will use its commercially reasonable efforts to provide a
draft of the Registration Statement to the undersigned for review (but not
comment) at least two (2) Business Days in advance of filing the Registration
Statement; provided that, for the avoidance of doubt, in no event shall the
Company be required to delay or postpone the filing of such Registration
Statement as a result of or in connection with Subscriber’s review. Unless
otherwise agreed to in writing by the Subscriber, the Subscriber shall not be
identified as a statutory underwriter in the Registration Statement unless
requested by the Commission or another regulatory agency; provided, that if the
Commission or another regulatory agency requests that a Subscriber be identified
as a statutory underwriter in the Registration Statement, Subscriber will have
the opportunity to withdraw from the Registration Statement upon its prompt
written request to the Company. Notwithstanding the foregoing, if the Commission
prevents the Company from including any or all of the shares proposed to be
registered under the Registration Statement due to limitations on the use of
Rule 415 of the Securities Act for the resale of the Subscribed Shares by the
applicable stockholders or otherwise, such Registration Statement shall register
for resale such number of Subscribed Shares which is equal to the maximum number
of Subscribed Shares as is permitted by the Commission. In such event, the
number of Subscribed Shares to be registered for each selling stockholder named
in the Registration Statement shall be reduced pro rata among all such selling
stockholders. The Company agrees that, except for such times as the Company is
permitted hereunder to suspend the use of the prospectus forming part of a
Registration Statement, the Company will use its commercially reasonable efforts
to cause such Registration Statement to remain effective with respect to
Subscriber until the earlier of (i) two years from the issuance of the
Subscribed Shares, (ii) the date on which all of the Subscribed Shares shall
have been sold, or (iii) on the first date on which the undersigned can sell all
of its Subscribed Shares (or shares received in exchange therefor) under Rule
144 of the Securities Act without limitation as to the manner of sale or the
amount of such securities that may be sold. If requested by the Subscriber, the
Company shall use its commercially reasonable efforts to (i) cause the removal
of the restrictive legends from any Subscribed Shares being sold under the
Registration Statement or pursuant to Rule 144 under the Securities Act (“Rule
144”) at the time of sale of such Registrable Securities and, at the request of
a Holder, cause the removal of all restrictive legends from any Registrable
Securities held by such Holder that may be sold by such Holder without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions, and (ii) cause its legal counsel to deliver an opinion, if
necessary, to the transfer agent in connection with the instruction under
subclause (i) to the effect that the removal of such

 

10



--------------------------------------------------------------------------------

restrictive legends in such circumstances may be effected under the Securities
Act, in each case upon the receipt of customary representations and other
documentation, if any, from the Holder as reasonably requested by the Company,
its counsel or the transfer agent, establishing that restrictive legends are no
longer required. The Company will use commercially reasonable efforts to file
all reports, and provide all customary and reasonable cooperation, necessary to
enable Holder to resell Registrable Securities pursuant to the Registration
Statement or Rule 144, as applicable, qualify the Registrable Securities for
listing on the applicable stock exchange on which the Company’s Ordinary Shares
are then listed and update or amend the Registration Statement as necessary to
include Registrable Securities. “Registrable Securities” shall mean, as of any
date of determination, the Subscribed Shares and any other equity security
issued or issuable with respect to the Subscribed Shares by way of share split,
dividend, distribution, recapitalization, merger, exchange, replacement or
similar event, provided, however, that such securities shall cease to be
Registrable Securities at the earliest of (A) three (3) years, (B) the date all
Subscribed Shares held by a Holder may be sold by such Holder without volume or
manner of sale limitations pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), (C) the date on which
such securities have actually been sold by a Holder, or (D) when such securities
shall have ceased to be outstanding. “Holder” shall mean the Subscriber or any
affiliate of the Subscriber to which the rights under this Section 5 shall have
been assigned. The undersigned agrees to disclose its beneficial ownership, as
determined in accordance with Rule 13d-3 of the Exchange Act, of Subscribed
Shares to the Company (or its successor) upon request to assist the Company in
making the determination described above. The Company’s obligations to include
the Subscribed Shares in the Registration Statement are contingent upon
Subscriber furnishing in writing to the Company such information regarding
Subscriber, the securities of the Company held by Subscriber and the intended
method of disposition of the Subscribed Shares as shall be reasonably requested
by the Company to effect the registration of the Subscribed Shares, and
Subscriber shall execute such documents in connection with such registration as
the Company may reasonably request that are customary of a selling stockholder
in similar situations, including providing that the Company shall be entitled to
postpone and suspend the effectiveness or use of the Registration Statement
during any customary blackout or similar period or as permitted hereunder. In
the case of the registration effected by the Company pursuant to this
Subscription Agreement, the Company shall, upon reasonable request, inform
Subscriber as to the status of such registration. Subscriber shall not be
entitled to use the Registration Statement for an underwritten offering of
Subscribed Shares. Notwithstanding anything to the contrary contained herein,
the Company may delay or postpone filing of such Registration Statement, and
from time to time require Subscriber not to sell under the Registration
Statement or suspend the use or effectiveness of any such Registration Statement
if it determines that in order for the registration statement to not contain a
material misstatement or omission, an amendment thereto would be needed, or if
such filing or use could materially affect a bona fide business or financing
transaction of the Company or would require premature disclosure of information
that could materially adversely affect the Company (each such circumstance, a
“Suspension Event”); provided, that, (w) the Company shall not so delay filing
or so suspend the use of the Registration Statement for a period of more than
sixty (60) consecutive days or more than two (2) times in any three hundred
sixty (360) day period and (x) the Company shall use commercially reasonable
efforts to make such registration statement available for the sale by the
undersigned of such securities as soon as practicable thereafter.

 

11



--------------------------------------------------------------------------------

(b) Upon receipt of any written notice from the Company (which notice shall not
contain any material non-public information regarding the Company) of the
happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, the undersigned agrees
that (i) it will immediately discontinue offers and sales of the Subscribed
Shares under the Registration Statement (excluding, for the avoidance of doubt,
sales conducted pursuant to Rule 144) until the undersigned receives copies of a
supplemental or amended prospectus (which the Company agrees to promptly
prepare) that corrects the misstatement(s) or omission(s) referred to above and
receives notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Company unless otherwise required by law,
subpoena or regulatory request or requirement. If so directed by the Company,
the undersigned will deliver to the Company or, in the undersigned’s sole
discretion destroy, all copies of the prospectus covering the Subscribed Shares
in the undersigned’s possession; provided, however, that this obligation to
deliver or destroy all copies of the prospectus covering the Subscribed Shares
shall not apply (w) to the extent the undersigned is required to retain a copy
of such prospectus (A) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (B) in accordance with a bona
fide pre-existing document retention policy or (x) to copies stored
electronically on archival servers as a result of automatic data back-up.

Section 6. Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Transaction Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of the parties hereto to terminate this
Subscription Agreement, (c) if, on the Closing Date of the Transaction, any of
the conditions to Closing set forth in Section 2 of this Subscription Agreement
have not been satisfied as of the time required hereunder to be so satisfied or
waived by the party entitled to grant such waiver and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated, or
(d) June 11, 2021, if the Closing has not occurred by such date other than as a
result of a breach of Subscriber’s obligations hereunder; provided, that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination, and each party will be entitled to any remedies at
law or in equity to recover losses, liabilities or damages arising from such
breach. The Company shall notify Subscriber of the termination of the
Transaction Agreement promptly after the termination thereof.

Section 7. Trust Account Waiver. Subscriber hereby acknowledges that dMY has
established a trust account (the “Trust Account”) containing the proceeds of its
initial public offering (the “IPO”) and from certain private placements
occurring simultaneously with the IPO (including interest accrued from time to
time thereon) for the benefit of dMY’s public stockholders and certain other
parties (including the underwriters of the IPO). For and in consideration of the
Company entering into this Subscription Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Subscriber hereby

 

12



--------------------------------------------------------------------------------

(a) agrees that it does not now and shall not at any time hereafter have any
right, title, interest or claim of any kind in or to any assets held in the
Trust Account, and shall not make any claim against the Trust Account,
regardless of whether such claim arises as a result of, in connection with or
relating in any way to this Subscription Agreement or any other matter, and
regardless of whether such claim arises based on contract, tort, equity or any
other theory of legal liability (any and all such claims are collectively
referred to hereafter as the “Released Claims”), (b) irrevocably waives any
Released Claims that it may have against the Trust Account now or in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with the Company, and (c) will not seek recourse against the Trust Account for
any reason whatsoever; provided, however, that nothing in this Section 7 shall
be deemed to limit any Subscriber’s right to distributions from the Trust
Account in accordance with dMY’s amended and restated certificate of
incorporation in respect of shares of Class A Common Stock of dMY acquired by
any means other than pursuant to this Subscription Agreement.

Section 8. Indemnity.

(a) The Company agrees to indemnify and hold harmless, to the extent permitted
by law, the Subscriber, its directors, and officers, employees, and agents, and
each person who controls the Subscriber (within the meaning of the Securities
Act or the Exchange Act) and each affiliate of the Subscriber (within the
meaning of Rule 405 under the Securities Act) from and against any and all
losses, claims, damages, liabilities and expenses (including, without
limitation, any reasonable attorneys’ fees and expenses incurred in connection
with defending or investigating any such action or claim) caused by any untrue
or alleged untrue statement of material fact contained in any Registration
Statement, prospectus included in any Registration Statement or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
or on behalf of the Subscriber expressly for use therein.

(b) The Subscriber agrees, severally and not jointly with any person that is a
party to the Other Subscription Agreements, to indemnify and hold harmless the
Company, its directors, officers, employees and agents, and each person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) and each affiliate of the Company against any losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees and expenses incurred in connection with defending or investigating any
such action or claim) resulting from any untrue statement of material fact
contained in the Registration Statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by or on behalf of the Subscriber expressly for use therein. In no
event shall the liability of the Subscriber be greater in amount than the dollar
amount of the net proceeds received by the Subscriber upon the sale of the
Subscribed Shares purchased pursuant to this Subscription Agreement giving rise
to such indemnification obligation.

 

13



--------------------------------------------------------------------------------

(c) Any person entitled to indemnification herein shall (1) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who elects
not to assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of legal counsel to any indemnified party a conflict of interest exists between
such indemnified party and any other of such indemnified parties with respect to
such claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

(d) The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, employee, agent,
affiliate or controlling person of such indemnified party and shall survive the
transfer of the Subscribed Shares purchased pursuant to this Subscription
Agreement.

(e) If the indemnification provided under this Section 8 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and expenses referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by the indemnified party
as a result of such losses, claims, damages, liabilities and expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by or on behalf of, such indemnifying
party or indemnified party, and the indemnifying party’s and indemnified party’s
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth above, any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 8 from any person who was not guilty of
such fraudulent misrepresentation. Any contribution pursuant to this
Section 8(e) by any seller of Subscribed Shares shall be limited in amount to
the amount of net proceeds received by such seller from the sale of such
Subscribed Shares pursuant to the Registration Statement. Notwithstanding
anything to the contrary herein, in no event will any party be liable for
consequential, special, exemplary or punitive damages in connection with this
Subscription Agreement.

 

14



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

(a) All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) when delivered personally to the
recipient, (ii) when sent by electronic mail, on the date of transmission to
such recipient; provided, that such notice, request, demand, claim or other
communication is also sent to the recipient pursuant to clauses (i), (iii) or
(iv) of this Section 9(a), (iii) one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (iv) four
(4) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and, in each case, addressed
to the intended recipient at its address specified on the signature page hereof
or to such electronic mail address or address as subsequently modified by
written notice given in accordance with this Section 9(a). A courtesy electronic
copy of any notice sent by methods (i), (iii), or (iv) above shall also be sent
to the recipient via electronic mail if provided in the applicable signature
page hereof or to an electronic mail address as subsequently modified by written
notice given in accordance with this Section 9(a).

(b) Subscriber acknowledges that the Company, Maven, dMY, the Placement Agents
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties of Subscriber contained in this Subscription
Agreement; provided, however, that the foregoing clause of this Section 9(b)
shall not give dMY or the Placement Agents any rights other than those expressly
set forth herein and, without limiting the generality of the foregoing and for
the avoidance of doubt, in no event shall dMY be entitled to rely on any of the
representations and warranties of the Company set forth in this Subscription
Agreement. Prior to the Closing, Subscriber agrees to promptly notify the
Company, Maven, dMY and the Placement Agents if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
Subscriber set forth herein are no longer accurate in all material respects.
Subscriber acknowledges and agrees that each purchase by Subscriber of
Subscribed Shares from the Company will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by Subscriber as of the time of such
purchase. The Company acknowledges that Subscriber will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Company
agrees to promptly notify Subscriber if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
the Company set forth herein are no longer accurate in all material respects.

(c) Each of the Company, Maven, dMY, the Placement Agents and Subscriber is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

(d) Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

(e) Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Subscribed Shares acquired hereunder, if
any) may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Company

 

15



--------------------------------------------------------------------------------

hereunder may be transferred or assigned (provided, that, for the avoidance of
doubt, the Company may transfer the Subscription Agreement and its rights
hereunder solely in connection with the consummation of the Transaction and
exclusively to another entity under the control of, or under common control
with, the Company). Notwithstanding the foregoing, Subscriber may assign its
rights and obligations under this Subscription Agreement to one or more of its
affiliates (including other investment funds or accounts managed or advised by
the investment manager who acts on behalf of Subscriber) or, with the Company’s
prior written consent, to another person, provided that no such assignment shall
relieve Subscriber of its obligations hereunder if any such assignee fails to
perform such obligations.

(f) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing. For the avoidance of
doubt, if for any reason the Closing does not occur prior to the consummation of
the Transaction, all representations, warranties, covenants and agreements of
the parties hereunder shall survive the consummation of the Transaction and
remain in full force and effect.

(g) The Company may request from Subscriber such additional information as the
Company may reasonably deem necessary to evaluate the eligibility of Subscriber
to acquire the Subscribed Shares and to register the Subscribed Shares for
resale, and Subscriber shall provide such information as may be reasonably
requested. Subscriber acknowledges that the Company and/or dMY may file a copy
of this Subscription Agreement with the Commission as an exhibit to a periodic
report of dMY and/or the Company or a registration statement of dMY and/or the
Company.

(h) This Subscription Agreement may not be amended, modified or waived except by
an instrument in writing, signed by each of the parties hereto.

(i) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

(j) Except as otherwise provided herein, this Subscription Agreement is intended
for the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person. Except as set forth in Section 9(b), Section 9(c), Section 9(h) and this
Section 9(j) with respect to the persons specifically referenced therein, this
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto, and their respective successor and assigns, and
the parties hereto acknowledge that such persons so referenced are third party
beneficiaries of this Subscription Agreement for the purposes of, and to the
extent of, the rights granted to them, if any, pursuant to the applicable
provisions.

(k) The parties hereto acknowledge and agree that (i) this Subscription
Agreement is being entered into in order to induce the Company to execute and
deliver the Transaction Agreement and (ii) irreparable damage would occur in the
event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that money or other legal remedies would not be an adequate remedy for such
damage. It is accordingly agreed that the parties shall be entitled to equitable
relief, including

 

16



--------------------------------------------------------------------------------

in the form of an injunction or injunctions to prevent breaches or threatened
breaches of this Subscription Agreement and to enforce specifically the terms
and provisions of this Subscription Agreement, this being in addition to any
other remedy to which such party is entitled at law, in equity, in contract, in
tort or otherwise. The parties hereto acknowledge and agree that the Company and
dMY shall be entitled to specifically enforce Subscriber’s obligations to fund
the Subscription Amount and the provisions of the Subscription Agreement, in
each case, on the terms and subject to the conditions set forth herein. The
parties hereto further acknowledge and agree: (x) to waive any requirement for
the security or posting of any bond in connection with any such equitable
remedy; (y) not to assert that a remedy of specific enforcement pursuant to this
Section 9(k) is unenforceable, invalid, contrary to applicable law or
inequitable for any reason; and (z) to waive any defenses in any action for
specific performance, including the defense that a remedy at law would be
adequate. In connection with any proceeding for which the Company or dMY is
being granted an award of money damages, the Subscriber agrees that such
damages, to the extent payable by such party, shall include, without limitation,
damages related to the consideration that is or was to be paid to the Company or
dMY under the Transaction Agreement and/or this Subscription Agreement and such
damages are not limited to an award of out-of-pocket fees and expenses related
to the Transaction Agreement and this Subscription Agreement.

(l) In any dispute arising out of or related to this Subscription Agreement, or
any other agreement, document, instrument or certificate contemplated hereby, or
any transactions contemplated hereby or thereby, the applicable adjudicating
body shall award to the prevailing party, if any, the costs and attorneys’ fees
reasonably incurred by the prevailing party in connection with the dispute and
the enforcement of its rights under this Subscription Agreement or any other
agreement, document, instrument or certificate contemplated hereby and, if the
adjudicating body determines a party to be the prevailing party under
circumstances where the prevailing party won on some but not all of the claims
and counterclaims, the adjudicating body may award the prevailing party an
appropriate percentage of the costs and attorneys’ fees reasonably incurred by
the prevailing party in connection with the adjudication and the enforcement of
its rights under this Subscription Agreement or any other agreement, document,
instrument or certificate contemplated hereby or thereby.

(m) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

(n) No failure or delay by a party hereto in exercising any right, power or
remedy under this Subscription Agreement, and no course of dealing between the
parties hereto, shall operate as a waiver of any such right, power or remedy of
such party. No single or partial exercise of any right, power or remedy under
this Subscription Agreement by a party hereto, nor any abandonment or
discontinuance of steps to enforce any such right, power or remedy, shall
preclude such party from any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The election of any remedy by a
party hereto shall not constitute a waiver of the right of such party to pursue
other available remedies. No notice to or demand on a party not expressly
required under this Subscription Agreement shall entitle the party receiving
such notice or demand to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the party giving
such notice or demand to any other or further action in any circumstances
without such notice or demand.

 

17



--------------------------------------------------------------------------------

(o) This Subscription Agreement may be executed and delivered in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

(p) This Subscription Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
principles of conflicts of laws that would otherwise require the application of
the law of any other state.

(q) EACH PARTY AND ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OR RELATED TO THIS SUBSCRIPTION AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY OR ANY
AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS SUBSCRIPTION AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS SUBSCRIPTION AGREEMENT.

(r) The parties agree that all disputes, legal actions, suits and proceedings
arising out of or relating to this Subscription Agreement must be brought
exclusively in the United States District Court for the Southern District of New
York, the Supreme Court of the State of New York and the federal courts of the
United States of America located in the State of New York (collectively the
“Designated Courts”). Each party hereby consents and submits to the exclusive
jurisdiction of the Designated Courts. No legal action, suit or proceeding with
respect to this Subscription Agreement may be brought in any other forum. Each
party hereby irrevocably waives all claims of immunity from jurisdiction, and
any objection which such party may now or hereafter have to the laying of venue
of any suit, action or proceeding in any Designated Court, including any right
to object on the basis that any dispute, action, suit or proceeding brought in
the Designated Courts has been brought in an improper or inconvenient forum or
venue. Each of the parties also agrees that delivery of any process, summons,
notice or document to a party hereof in compliance with Section 9(a) of this
Subscription Agreement shall be effective service of process for any action,
suit or proceeding in a Designated Court with respect to any matters to which
the parties have submitted to jurisdiction as set forth above.

 

18



--------------------------------------------------------------------------------

(s) This Subscription Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Subscription Agreement, or the negotiation, execution or performance of
this Subscription Agreement, may only be brought against the entities that are
expressly named as parties or third party beneficiaries hereto and then only
with respect to the specific obligations set forth herein with respect to such
party or third party beneficiary. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, affiliate, agent,
attorney or other representative of any party hereto or of any affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Subscription Agreement or for any claim, action, suit or other legal proceeding
based on, in respect of or by reason of the transactions contemplated hereby.

(t) Subscriber hereby consents to the publication and disclosure in any press
release issued by the Company, Maven or dMY, any Form 8-K or Form 6-K filed by
the Company or dMY with the Commission in connection with the execution and
delivery of the Transaction Agreement or the transactions contemplated thereby
and the Proxy Statement (as defined in the Transaction Agreement) (and, as and
to the extent otherwise required by the federal securities laws, exchange rules,
the Commission or any other securities authorities or any rules and regulations
promulgated thereby, any other documents or communications provided by the
Company, Maven or dMY to any governmental entity or to any securityholders of
the Company) of Subscriber’s identity and beneficial ownership of the Subscribed
Shares and the nature of Subscriber’s commitments, arrangements and
understandings under and relating to this Agreement and, if deemed appropriate
by the Company, Maven or dMY, a copy of this Agreement, all solely to the extent
required by applicable law or any regulation or stock exchange listing
requirement. Subscriber will promptly provide any information reasonably
requested by the Company or dMY for any regulatory application or filing made or
approval sought in connection with the Transaction (including filings with the
Commission). Notwithstanding the foregoing, the Company shall provide to
Subscriber a copy of any proposed disclosure relating to the Subscriber in
accordance with the provisions of this Section 9(t) in advance of any
publication thereof and shall include such revisions to such proposed disclosure
as Subscriber shall reasonably request.

(u) dMY shall, by 9:00 a.m., New York City time, on the first (1st) Business Day
immediately following the date of this Subscription Agreement, issue one or more
press releases or file with the Commission a Current Report on Form 8-K
(collectively, the “Disclosure Document”) disclosing all material terms of the
transactions contemplated hereby and by the Other Subscription Agreements, the
Transaction and any other material, nonpublic information that the Company has
provided to Subscriber at any time prior to the filing of the Disclosure
Document. Upon the issuance of the Disclosure Document, to dMY’s knowledge,
Subscriber shall not be in possession of any material, non-public information
received from dMY or any of its officers, directors, or employees or agents, and
Subscriber shall no longer be subject to any confidentiality or similar
obligations under any current agreement, whether written or oral with Company,
the Placement Agents, dMY or any of their affiliates in connection with the
Transaction. Notwithstanding anything in this Subscription Agreement to the
contrary, dMY (i) shall not publicly disclose the name of Subscriber or any of
its affiliates or advisers, or include the name of Subscriber or any of its
affiliates or advisers in any press release, without the prior written consent
of Subscriber and (ii) shall not publicly disclose the name of the Subscriber or
any of its affiliates or advisers, or include the name of the Subscriber or any
of its affiliates or advisers in any filing

 

19



--------------------------------------------------------------------------------

with the Commission or any regulatory agency or trading market, without the
prior written consent of Subscriber, except (A) as required by the federal
securities law and (B) to the extent such disclosure is required by law, at the
request of the staff of the Commission or regulatory agency or under the
regulations of NYSE. Subscriber will promptly provide any information reasonably
requested by dMY, the Company or Maven for any regulatory application or filing
made or approval sought in connection with the Transaction (including filings
with the Commission).

(v) The obligations of Subscriber under this Subscription Agreement are several
and not joint with the obligations of any Other Subscriber or any other investor
under the Other Subscription Agreements, and Subscriber shall not be responsible
in any way for the performance of the obligations of any Other Subscriber under
this Subscription Agreement or any Other Subscriber or other investor under the
Other Subscription Agreements. The decision of Subscriber to purchase Subscribed
Shares pursuant to this Subscription Agreement has been made by Subscriber
independently of any Other Subscriber or any other investor and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company, Maven, dMY or any of their
respective subsidiaries which may have been made or given by any Other
Subscriber or investor or by any agent or employee of any Other Subscriber or
investor, and neither Subscriber nor any of its agents or employees shall have
any liability to any Other Subscriber or investor (or any other person) relating
to or arising from any such information, materials, statements or opinions.
Nothing contained herein or in any Other Subscription Agreement, and no action
taken by Subscriber or investor pursuant hereto or thereto, shall be deemed to
constitute Subscriber and Other Subscribers or other investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that Subscriber and Other Subscribers or other investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Subscription Agreement and the Other
Subscription Agreements. Subscriber acknowledges that no Other Subscriber has
acted as agent for Subscriber in connection with making its investment hereunder
and no Other Subscriber will be acting as agent of Subscriber in connection with
monitoring its investment in the Subscribed Shares or enforcing its rights under
this Subscription Agreement. Subscriber shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Subscription Agreement, and it shall not be necessary for any Other
Subscriber or investor to be joined as an additional party in any proceeding for
such purpose.

[Signature pages follow.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company, dMY and Subscriber has executed or
caused this Subscription Agreement to be executed by its duly authorized
representative as of the date first set forth above.

 

GALILEO NEWCO LIMITED

By:                       

  Name:   Title: Address for Notices: PO BOX 656, EAST WING, TRAFALGAR COURT,
LES BANQUES, ST PETER PORT, GUERNSEY GY1 3PP

ATTN: Nick Taylor

      Tom Russell

EMAIL: nick.taylor@geniussports.com
legalteam@geniussports.com

 

with a copy (not to constitute notice) to:

 

KIRKLAND & ELLIS LLP

601 LEXINGTON AVENUE

NEW YORK, NY 10025

ATTN: Srinivas Kaushik

      Edward J. Lee

EMAIL: skaushik@kirkland.com

      edward.lee@kirkland.com

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

DMY TECHNOLOGY GROUP, INC. II

By:    

  Name:   Title: Address for Notices:

1180 NORTH TOWN CENTER DRIVE,

SUITE 100

LAS VEGAS NV 89144

ATTN: Niccolo de Masi, Chief Executive Officer

EMAIL: niccolo@dmytechnology.com

 

with a copy (not to constitute notice) to:

 

WHITE & CASE LLP

1221 AVENUE OF THE AMERICAS

NEW YORK, NY 10020

ATTN: Joel Rubinstein

      Jonathan Rochwarger

EMAIL: joel.rubinstein@whitecase.com

      jonathan.rochwarger@whitecase.com

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: Address for Notices:

 

 

Name in which shares are to be registered:

 

 

Number of Subscribed Shares subscribed for:

     ____________________  

Price Per Subscribed Share:

   $ 10.00  

Aggregate Purchase Price:

   $ ____________________  

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account of the Company specified by the
Company in the Closing Notice.

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

ANNEX A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

This Annex A should be completed and signed by Subscriber

and constitutes a part of the Subscription Agreement.

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS (Please check the box, if applicable)

 

  ☐

Subscriber is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act).

 

B.

ACCREDITED INVESTOR STATUS (Please check the box)

 

  ☐

Subscriber is an “accredited investor” (within the meaning of Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) and has marked and initialed the
appropriate box below indicating the provision under which it qualifies as an
“accredited investor.”

 

C.

AFFILIATE STATUS (Please check the applicable box)

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

  ☐

Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company;

 

  ☐

Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

  ☐

Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000;



--------------------------------------------------------------------------------

  ☐

Any corporation, similar business trust, partnership or any organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; or

 

  ☐

Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person.

 

SUBSCRIBER:

Print Name:

 

By:  

 

Name:   Title:  